Citation Nr: 0522606	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from October 1973 to February 
1977.

This appeal came before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Waco, Texas, 
which denied the above claim.

In August 2004, the appeal was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
development was accomplished to the extent possible, and the 
claim has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran is receiving the maximum allowable rating for 
lumbosacral strain under the former criteria.

2.  The veteran does not demonstrate pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain; 
although there is demonstrable muscle spasm, there is no 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc (sensation and reflexes 
remain normal), little intermittent relief.  

3.  At no time has the veteran's service-connected lumbar 
spine disability been manifested by unfavorable ankylosis of 
the entire thoracolumbar spine.

4.  The veteran has not submitted evidence tending to show 
that his service-connected lumbar spine disability is 
productive of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.




CONCLUSION OF LAW

The criteria for a schedular rating in excess of 40 percent 
rating for lumbosacral strain have not been met. 38 U.S.C.A. 
§§ 1155, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2003) and 5237, 
5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
AMC to the appellant in May 2002, December 2003, and October 
2004.  The veteran was told of the requirements to 
successfully establish an increased rating, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim, which would include 
that in his possession, to the RO.  The content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

To the extent that the veteran was not provided full and 
adequate notice prior to the initial RO adjudication of his 
claim, any defect in this regard is harmless error.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002).  The appellant did not 
provide any additional evidence in response to the October 
2004 letter that was not fully considered by the AMC in the 
subsequent adjudication contained in the supplemental 
statement of the case (SSOC) issued in March 2005.  There is 
simply no indication that disposition of his claim would have 
been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
VA and service medical records have been obtained and 
considered, as well as records from neurosurgeon Luis A. 
Mignucci, M.D., dated in 2000 and 2001.  In this case, no 
additional records were identified by appellant following the 
VCAA letter, though he was specifically asked to identify 
health care providers.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided 
examination in February 2004.  Although the veteran's 
representative has, in his May 2005 written hearing 
presentation, urged that additional neurological testing, 
including electromylogram (EMG), should be accomplished prior 
to Board review, the Board observes that the neurological 
findings contained in the February 2004 VA examination report 
adequately address all potential criteria.  Thus, additional 
examination or testing is not warranted prior to Board 
review.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

II.  Increased rating

During the veteran's service, he injured his back as he was 
working on a tank while stationed in Germany.  In a September 
1979 rating decision, the RO granted service connection for 
lumbosacral strain and assigned a 20 percent disability 
rating, effective from April 1979.  In a May 1996 rating 
decision, the RO increased the veteran's disability rating to 
40 percent, and the 40 percent rating has continued.  In 
March 2002, the veteran filed an increased rating claim, 
asserting that his lumbar spine disability had become more 
severe, so as to warrant an evaluation in excess of 40 
percent.

The Board has reviewed all the evidence in this case, with an 
emphasis on the more recent evidence, consisting of a 
February 2005 VA examination report.  The Board will 
summarize the relevant evidence where appropriate.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome (IDS).  
67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for IDS.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations.  However, the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3- 
00.

In a March 2005 SSOC, the veteran was provided notice of the 
amended regulations and given a 60-day opportunity to submit 
additional evidence or argument.  (He was informed previously 
of the interim changes in a July 2003 SSOC.)  38 C.F.R. 
§ 20.903(c).  The veteran has not responded with additional 
evidence.  Therefore, there is no prejudice to the veteran by 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41 (2004); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (2004).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2004).

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Guimond v. Brown, 6 Vet. App. 69, 72 (1993).  
The Board must account for the evidence that it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected lumbar spine disability is 
rated under Diagnostic Codes 5293-5295.  The hyphenated 
diagnostic code indicates that the current disc disease under 
Diagnostic Code 5293 is the service-connected disorder, and 
lumbosacral strain under Diagnostic Code 5295 is a residual 
condition.  38 C.F.R. § 4.27 (2004).  The Board will consider 
whether an increased rating can be granted under either of 
these diagnostic codes (old and revised criteria), as well as 
consider any other potentially applicable diagnostic codes.

The maximum schedular rating for lumbosacral strain under 
Diagnostic Code 5295 is 40 percent, which contemplates severe 
impairment, characterized by listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Since a 40 percent 
rating is the maximum schedular rating allowable under 
Diagnostic Code 5295, a higher rating under that code is not 
available.  38 C.F.R. Part 4, Diagnostic Code 5295 (2003).  
Similarly, a 40 percent rating is the maximum schedular 
rating allowable under Diagnostic Code 5292.  38 C.F.R. Part 
4, Diagnostic Code 5292 (2003).

Under Diagnostic Code 5293, a 60 percent disability rating is 
warranted for pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief. See 38 C.F.R. 4.71a, Diagnostic 
Code 5293 (2002).  A precedent opinion of VA's Office of 
General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

In the fall of 2001, the veteran was examined and evaluated 
on several occasions by a neurosurgeon, Dr. Mignucci, due to 
ongoing complaints of low back pain with bilateral radicular 
leg pain.  In October and November 2001, Dr. Mignucci 
evaluated the veteran for surgery of the back.  Muscle tone 
was noted as normal in all limbs.  The veteran had a waddling 
gait.  Lumbar flexion and extension were limited.  Deep 
tendon reflexes were 2+ and symmetric in the lower 
extremities.  There was no decreased sensation in the legs to 
light touch.  The clinical impression was mechanical low back 
pain secondary to degenerative disk disease and lower 
extremity symptomatology suggestive of a lumbosacral 
radiculopthy probably of an S1 nature.  Following testing, 
the doctor recommended a fusion at L5-S1.  It was noted that 
the veteran would be out of work for approximately two months 
and would not be able to do a heavy duty job.  He would most 
likely be able to do a medium duty job.

VA treatment records from 1997 to July 2002 show complaints 
of severe back pain with intermittent relief.  The veteran 
was also treated for alcohol dependence and depression.  He 
was preoccupied with chronic pain.    In May 2002, the 
veteran reported his pain medications did not help much.  In 
June 2002, he rated his pain as a 4 or 5 on a scale of 1-10, 
and was noted to be preoccupied with pain.  Muscle strength 
was 3-4/5 on the right and 4/5 on the left.  Reflexes were 2+ 
and sensation was intact.  MRI in June 2002 revealed 
degenerative disc disease of the lumbar spine.  

In June 2002, the veteran was unemployed and was accepted 
into the vocational rehabilitation program.  It was noted 
that he was supposed to have back surgery in December 2001, 
but lost his job and medical insurance.  He complained that 
his back problem kept him from working, and that he lost his 
job because he missed too many days because of back pain.  It 
was noted that he had four years of experience as a machine 
operator.  His goal was to work as a clerk.  Thereafter, in 
an occupational therapy evaluation it was noted that the 
veteran's problem controlling his anger was the primary 
reason for his leaving/losing his employment.  His back 
disability was also noted to be an obstacle to employment.  
The veteran wanted to have back surgery before looking for a 
job.

In July 2002, the veteran complained of worsening back pain, 
particularly over the past 12 months.  He also complained of 
right lower extremity radicular symptoms.  He reported a 
baseline pain with occasional periods of exacerbations, on 
average once a month.  Relieving factors included bed rest.  
Motor function showed intact muscle strength and bulk in all 
extremities, 5/5.  Reflexes were 2+ and sensation was intact.  
EMG and nerve conduction studies (NCS) conducted in July 2002 
revealed no evidence of acute right or left lower extremity 
radiculopathy or peripheral neuropathy.  

In July 2002, the veteran reported that most of his life he 
had been involved in physical labor.  While in the 
domiciliary, he was able to assist in cleaning and passing 
out trays, though modifications were made to accommodate his 
disability.  It was noted that it was extremely unrealistic 
for the veteran to be involved in any type of manual labor, 
though he might be suited to some type of inspection or 
working with those with handicaps.  However, his ability to 
obtain competitive employment remained unclear.

VA treatment records dated in September 2002 showed no 
neurological deficits.  There was pain of the lumbar spine on 
range of motion testing.

On VA examination in February 2005, the veteran stated that 
he had not worked in three years due to his low back 
disorder.  He  complained of intermittent pain which becomes 
severe on occasion.  He rated the pain as 8 out of 10 average 
with increases to 12 out of 10.  He reported constant 
stiffness but denied weakness.  The pain radiated into the 
left buttock.  He also reported bilateral lower extremity 
numbness.  Additional reported limitation with repetitive use 
included spasm with almost complete loss of motion of the 
lumbar spine until the spasm stopped.  Flare ups caused 
decreased range of motion.  He had not been prescribed bed 
rest in the last year, thus the doctor noted there had not 
been any incapacitating episodes of intervertebral disc 
syndrome in the past year.  Nonetheless, he reported that he 
had experienced 4 to 5 episodes of pain in the past year 
which caused him to stay in bed.  In between episodes he 
reported he experienced incomplete relief with Lortabs and 
muscle relaxants.  The examiner found no evidence of sciatic 
neuropathy other than the complaints of numbness in his lower 
extremities.  He reportedly had not worked in three years due 
to his back problem.  

On examination, there was tenderness in the right lower 
lumbar paraspinous muscles.  He had no sacroiliac joint 
tenderness.  There was some spasm of the lower lumbar 
paraspinous muscles on the right compared to the left.  Range 
of motion was 0 to 45 degrees forward flexion, extension to 
neutral, both with pain.  Lateral bending was 10 degrees to 
the left and right, with pain.  Rotation was 5 degrees to the 
left and right, with pain.  Straight leg raising and hip 
raising was negative to 90 degrees with only lower lumbar 
pain.  Motor strength showed give way weakness in all muscle 
groups tested.  Sensation was intact to sharp dull sensation.  
Reflexes were 2+ in the knee and ankle jerks.  He had 
negative Goldthwait sign bilaterally.  MRI and lumbar x-rays 
revealed narrowing of the L5-S1 disc space, with disc 
desiccation and degenerative changes with no nerve entrapment 
or impingement.  

As to specific questions asked in the remand, the examiner 
noted the following:
The veteran complained of pain with range of motion that was 
out of proportion with the examination.  There was no excess 
fatigability or incoordination of movement.  Due to pain, 
range of motion is decreased.  Due to weakened movement, 
incoordination or excess fatigability, there is no decreased 
range of motion.  Pain did limit the ability to function and 
perform repetitive lifting, bending or squatting during flare 
ups.  There is loss of lateral bending and loss of joint 
space called vacuum sign of Knutson.  There was no abnormal 
mobility or listing of the spine.  The examiner summarized by 
noting that the pain reported was out of proportion to the 
examination and that the veteran overreacted to his lack of 
motion when asked to perform active range of motion exercises 
of the low back.  

The evidence of record does not show that the veteran's disc 
disease has reached the level of a pronounced impairment so 
as to warrant a higher rating under Diagnostic Code 5293.  
The February 2005 VA findings, when combined with the 
aforementioned treatment records, do not warrant a 60 percent 
rating.  The lack of neurological findings fail to show a 
significant increase in the severity of the veteran's low 
back disorder.  The reflexes in the veteran's lower 
extremities have consistently been 2+ and sensation has been 
normal.  The results on VA examination in February 2005 
disclose no sciatic neuropathy, characteristic pain, or other 
appropriate neurological findings.  Although some spasm was 
noted, that finding does not persuade the Board that the 
veteran's disability is productive of pronounced IVD, as 
there is an overwhelming amount of evidence showing that 
there is no pronounced disease.  EMG and nerve conduction 
studies revealed no evidence of lower extremity radiculopathy 
or peripheral neuropathy.  The Board notes that although the 
veteran reported radiating numbness during his most recent VA 
examination in 2005, the examiner found no neurological 
confirmation of such a problem.  The recent examination 
therefore shows no evidence of loss of sensation, or 
decreased reflexes.  

A 60 percent disability rating contemplates little 
intermittent relief.  This is not the case as described by 
the veteran.  Furthermore, VA treatment record do not suggest 
frequent treatment for such a disability, with a gap in 
treatment from 2002 to the present.  The medical evidence 
shows that the veteran, although consistently experiencing 
some level of pain and related symptoms, does have 
intermittent relief.  

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased rating for the veteran's service-connected 
lumbar spine disability.  A 60 percent evaluation for disc 
disease under Diagnostic Code 5293 is not warranted.

The regulations regarding the evaluation of IDS were revised, 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004).  
Assignment of a 40 percent rating for IDS is warranted when 
there are incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  Assignment of a 60 percent rating for IDS is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. 

The revised schedule does not provide for a higher evaluation 
in this case.  The veteran's reported episodes of increased 
radicular pain do not meet the level of "incapacitating 
episodes," as defined by the revised criteria.  During his 
2005 examination, the veteran explained while that he 
experienced 4 or 5 episodes of increased radicular pain that 
have lasted for several days and which kept him in bed, he 
has never been ordered to bed by a doctor.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine applies to diagnostic 
codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating IDS Based on Incapacitating Episodes.  Diagnostic 
Code 5237 is for lumbosacral or cervical strain.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
...................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........ .10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Note 2 provides, in part, that for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the new criteria, the veteran would not be 
entitled to a higher evaluation.  As for a rating based on 
lumbar spine range of motion, the veteran would not even meet 
the criteria for a 40 percent rating under the revised 
schedule.  He has not exhibited forward flexion of the lumbar 
spine to 30 degrees or less.  During the 2005 examination, 
the veteran exhibited forward flexion to 45 degrees.  There 
is no medical evidence diagnosing ankylosis of the entire 
thoracolumbar spine to warrant an evaluation in excess of 40 
percent.

Under the General Rating Formula, objective neurologic 
abnormalities are evaluated separately.  Therefore, the Board 
could consider the veteran's sciatica pursuant to Diagnostic 
Code 8520.  Under this provision, complete paralysis of the 
sciatic nerve - the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of the 
knee weakened or (very rarely) lost warrants an 80 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  
Incomplete paralysis of the sciatic nerve is evaluated as 
follows: severe, with marked muscular atrophy (60 percent); 
moderately severe (40 percent); moderate (20 percent); and 
mild (10 percent).  Id.  A separate evaluation for neurologic 
impairment is not warranted, since, as discussed above, 
neurological evaluation had been essentially normal, with 
negative EMG findings and normal sensation and reflexes.  
There is no objective evidence suggesting a mild disability.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complained of pain associated with his low 
back disability, the Board does not find that the disability 
attributable to the low back problems resulted in functional 
disability in excess of that contemplated in the 40 percent 
ratings already assigned.  The February 2005 VA examination 
report did not contain any evidence relating to functional 
loss due to a flare-up.  The findings of Dr. Mignucci also 
failed to show additional functional loss due to pain or 
flare-up.  Further, as noted above, the VA examiner opined 
that the veteran overacted in his pain response to the range 
of motion study.  Therefore, the Board does not find that a 
rating in excess of 40 percent is warranted for the veteran's 
low back disability on the basis of functional disability.

Reviewing the evidence under the DeLuca criteria, the record 
does not support an evaluation in excess of 40 percent for 
the veteran's low back disability.  Addressing the criteria 
prior to September 23, 2002, there is no evidence that the 
veteran's intervertebral disc syndrome is pronounced with 
symptoms of sciatic neuropathy, demonstrable muscle spasm, or 
absent ankle jerk.  A higher rating under Diagnostic Code 
5293 would not be warranted.  Further, under Diagnostic Code 
5292, severe limitation of motion of the lumbar spine 
warrants a maximum 40 percent scheduler evaluation.  This is 
the maximum rating allowable under this diagnostic code under 
the criteria prior to September 23, 2002.  A higher 
disability evaluation for low back disability would therefore 
be inappropriate.  

Thus, in denying the veteran's claim for an increased 
evaluation, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca.  There is 
no basis for a rating in excess of 40 percent based on 
limitation of motion (Diagnostic Code 5292) due to any 
functional loss as the veteran is receiving the maximum 
scheduler rating for limitation of motion of the lumbar 
spine.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, 
inasmuch as the criteria in effect from September 23, 2002 
through September 25, 2003 or the criteria in effect 
beginning on September 26, 2003 address limitation of motion, 
a higher evaluation is also not warranted  

Therefore, the revised General Rating Formula for Diseases 
and Injuries of the Spine would not provide a rating higher 
than 40 percent under the old or new schedule.  In summary, 
there is no medical evidence sufficient to warrant an 
increased rating such as incapacitating episodes of disc 
disease or more severe limitation of motion under the amended 
criteria.  Therefore, the Board finds that the 40 percent 
disability rating, is appropriate under the former criteria.

III.  Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case, and the Board agrees.

First, the schedular evaluation in this case is not 
inadequate.  Higher schedular ratings are provided for the 
veteran's service-connected low back disorder under 
appropriate diagnostic codes, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran has required any recent hospitalization for his back.  
Hence, he does not have an exceptional disability as 
manifested by frequent hospitalizations.  

Additionally, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due specifically to his low back 
disorder.  Although he has urged that he stopped working due 
to his back disability, there is no objective evidence that 
the veteran's low back disability, in and of itself, has 
caused marked interference with employment.  Findings of Dr. 
Mignucci in 2001, a 2001 VA vocational assessment, reports 
from his domiciliary treatment in 2002, and the March 2005 VA 
examination indicate that the veteran has some residual 
capacity for work despite his low back disorder.  The Board 
finds this information to be productive of a disability 
picture consistent with the 40 percent rating, and no more.  
Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extraschedular 
rating for the low back disorder.  The disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to an increased disability rating for lumbosacral 
strain is denied.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


